DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Walter Welsh on 01/29/2021.

The application has been amended as follows: 

Claim 1: An anchor system for securing suture tissue to bone, comprising, 
an anchor having an elongated body comprising a polyaryletherketone (PAEK) polymer selectively sintered in accordance with a CAD file having a geometric description of the anchor, the elongated body extending along a longitudinal axis between a proximal region terminating in a proximal end and a distal region terminating in a distal end configured for insertion into a hole in the bone, an outer surface of the elongated body having a roughness of at least 500 Ra ([Symbol font/0x6D]-in),
a socket at the proximal region of the elongated body, the socket having a socket length extending along the longitudinal axis from an opening at the proximal region, the socket defining a cross-section that has a width in a first dimension D1, 









Add claims 21-25 as described below:

Claim 21: The system of claim 1, wherein the protrusion cross-section becomes smaller progressively in width in a second dimension D2 along the protrusion length distally from the base of the protrusion toward the distal tip of the protrusion.

Claim 22: The system of claim 21, wherein a width of the protrusion in the dimension D1 at the base of the protrusion is less than a width of the opening of the socket in the dimension D1 as specified by the CAD file.

Claim 23: The system of claim 22, wherein a width of the protrusion in the dimension D2 at the base of the protrusion is less than a width of the opening of the socket in a dimension as specified by the CAD file.

Claim 24: The system of claim 23, wherein D1 is perpendicular to D2, and wherein D1 and D2 are both perpendicular to the longitudinal axis of the elongated body. 

Claim 25: The system for claim 24, wherein the socket cross-section as specified by the CAD file remains substantially constant in the width in the dimension D1 distally from the opening of the socket along the socket length and the socket cross-section as specified by the CAD file remains substantially constant in a width in the second dimension D2 distally from the opening of the socket along the socket length.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The anchor system for securing suture tissue to bone contains a novel feature in that the outer surface of the elongated body has a roughness of at least 500 Ra (micro inches). The use for this large number, as defined in the Applicant’s specification, is that these suture anchors exhibit unexpected levels of favorable osseiointegration with adjacent hard tissue though in-vitro and in-vivo studies using animal models. The implants demonstrate bone attachment, sustained capacity for cell proliferation, sufficient attachment, minimal fibrosis, adequate mineral deposition, and efficient use of cell metabolism. The closest prior art of record is Melton et al. (US PGPub 2019/0008562) who discloses a screw assembly with a surface roughness that promotes bone ingrowth, that surface roughness ranging from about 75 to about 200 microinches (Paragraph 51).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOHAMMED S ADAM/               Examiner, Art Unit 3771                                                                                                                                                                                         	01/29/2021

/WADE MILES/               Primary Examiner, Art Unit 3771